Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: “puling” (line 6, Para 52 of Pub) to - - pulling - - .  
Appropriate correction is required.

Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 5, “the syringe holder has an adjustable diameter” is confusing. Consider replacing “syringe” with - - opening of the syringe - - .
	As to claim 8, multiple openings with different diameters does not provide for an “adjustable” (claim 5) diameter.  Claims 8 is not consistent with claim 5, as they are directed to different embodiments.

Claims 1-6,12-13,15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref ‘147 in view of Ref ‘485.
	Ref JP3846147 teaches (Figure 3) a system, including: a syringe 11 to inject sample oil into a vial 1 that has a lid 17; a device including (Figure 1) support structure that supports an air cylinder 25 (to actuate the pusher rod 24 of the syringe) and syringe holder 34 (2 holding elements on opposite sides of the syringe) that holds the syringe in a vertical position; and vial 1.  The system employs structure (base 

    PNG
    media_image1.png
    435
    401
    media_image1.png
    Greyscale


  The system does not employ a threaded rod (with disc end) and handle that actuates the pusher 24 per claims 17 and 1.
As to claims 17,1,4,13, it would have been obvious to employ a threaded rod 131 (and disc 131-1) to actuate the pusher 24, as Ref ‘485 teaches that a rotating rod will effectively displace the pusher of a syringe to provide for actuation.  In addition, it would have been obvious to employ a handle to turn the rod because Ref 147 teaches manual actuation (handle 23) to effectively displace movable elements, suggestive of employing a manual handle on the rod in place of the otherwise complex compressed air subassembly (37,27A,27B).
As to claim 1, Ref ‘147 teaches (Figure 4) the use of “Ar” (Argon) for the carrier gas supply 6, which supply is also illustrated/employed in Figure 2.

As to claim 3, it is well known to test (transformer) fluid for Sulphur.
As to claim 6, the syringe holder appears to receive a single size syringe, suggestive of employing a different holder for a different size syringe.  Such is as much “adjustable” as called for in claims 5,12 12.  
As to claim 9, plastic is common material of use, such having a level of elasticity.
	As to claim 15, 

		
    PNG
    media_image2.png
    405
    500
    media_image2.png
    Greyscale

	As to claim 16, while Ref ‘147 employs an adjustable clamp 1A, it would have been obvious to employ a single groove (i.e., circular depression) to properly position a vial

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang 105241987 teaches an insulating oil gas analyzer that samples gas from syringes containing oil, the syringes mounted in a block 15, the syringes including plungers that are pushed with a However, the syringes are not for displacement of sample into a vial for (subsequent) head space sampling.
Hu et al 105727394 teach use of a motor and threaded rod 11 to pull/push the plunger of a syringe. The connector between the plunger the driving element 31 is a push block 32.
Li 204766522 teaches use of motor 4 to rotate a threaded rod 13, and thus drive a plunger 11 of syringe via joint 12.
Reference 3170485 teaches rotatinga threaded rod 131 to drive a plunge of a syringe, the rod including a disk 131-1 at its end.
Hou 207856048 teach a threaded element 235 drive a plunger.
Wu et al 205103167 teach Motor 34 driven rod 35 with circular bottom plate pushes plunger of syringe 32.
Sun et al 106813947 teaches mounting syringe in a holder.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	
/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861